Title: From George Washington to John David Wilper, 30 November 1773
From: Washington, George
To: Wilper, John David

 

Mr Wilper,
Novr 30th 1773.

Before your Letter of the 1st Instt came to my hands I had been to, & returnd from Williamsburg; Whilst I was there, I applied generally, in behalf of all the Officers who had been in the Virginia Service (claiming under His Majesty’s Proclamation of 1763) and obtaind the Inclos’d order of Council. two days after which, & after I had left Town, it was determined in Council, that the Right, or Rights of deceased Officers or Soldiers cannot survive to their heir, or other representative; but that it was absolutely necessary that every person, as well officer, as Soldier, should Make personal application for their Land; and I have since discoverd that, the Governor will not grant his Warrant of Survey (agreeable to the Inclosd order of Council) to any that does not personally apply, even after such person has obtaind a Certificate of his Right; it not being sufficient, it seems, in his eye, to send such Certificate by a friend. Why this extreame caution I cannot tell, as it will serve to run the Officers to much greater expence in attending at Williamsburg, & will, I should think, defeat the claims of the common Soldiery altogether, as I am sure it is not worth their while to go two or three hundred Miles for a Warrt to Survey 50 Acres of Land—All Warrants are now to go to the County Surveyors of either August⟨a⟩ Bottetourt, or Fincastle. Bullett is recalled, and his proceedings, I doubt, of no effect; as it is declard by the Govr that he had no authority from him to make any Surveys; however it would be worth your while to write to the Govr, shewing the hardship you will be put to, if you have the whole to go through again; & beg of him to grant you a Patent upon that Survey made in your own Right—as to the other, which you speak of, I know nothing of the Circumstances attending it, nor do I believe the Govr will grant a Patent for it (under the Resolution he seems here to have come to) till something further is done in it. Bullett I do suppose, upon your representing the mistake you complain of, would rectifie it; & I should think that his Lordship would in that case grant his Patent to you.
All the Surveys under the Proclamation of 1754 are now made, & ordered to be Patented; & you have 600 acres allowed in a Tract of 21,941 acres upon a Creek called Pokatallico which

runs into the Great Kanahawa about 25 or 30 Miles from the Mouth of the Kanhawa. You are joind in this Survey with the Representative of Colo. Fry, Colo. Stephen, Colo. Andrw Lewis, Captn Hog, Lieutt Savage, Mr Bullett, & the Representative of Mr Wm Wright—the reason of this strange conduct of jumbli⟨ng⟩ so many names into the same Patent I have alr⟨ea⟩dy informed you of; as also that, every Person under Govr Dinwiddies Proclamation was to share by the Ra⟨nk⟩ they began the Campaign of 1754 In—You now must agree upon some time, & method with the above Perso⟨ns⟩ to make a division of the above Tract; in order that you may be ascertaind of your particular proper⟨ty⟩ therein for till this happen’s you will not know ⟨how⟩ to cultivate & Improve it so as to save the Land agreeable to the Laws of this Country.
I now take the liberty of Inclosing you a Copy of one of my printed Advertisements, with such further explanation of the Terms on which ⟨I⟩ propose to grant my Lands as I should think could not be unacceptable to those, who had a mind to possess themselves of some of the most valuable La⟨nd⟩ in that Country. if you can be of any Service to me in this Plan I shall acknowledge myself oblige⟨d⟩ to you, and at any rate should be glad to hear wha⟨t⟩ your Country men think of the Terms I have ⟨now⟩ proposed. In the Spring I propose to send an Ma⟨n⟩ out to be upon the spot. I think to send workmen also to build comfortable Houses, as I shall there⟨by⟩ answer the purposes of ⟨illegible. for the⟩ future & provide comfortable Lodging’s for my ⟨te⟩nants who must not in that case expect to be ⟨ex⟩empt from payment of Rent in the same manne⟨r⟩ as those who are to do all these things themselv⟨es.⟩ I am with esteem Yr friend & very Hble Servt

Go: Washington

